—Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered June 9, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s findings as to credibility and identification.
Defendant’s challenges to the prosecutor’s summation comments are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find the challenged remarks to be responsive to the defense summation and otherwise fair comment on the evidence (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Tom, J. P., Wallach, Lerner and Buckley, JJ.